1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT

9                      EASTERN DISTRICT OF CALIFORNIA

10                              ----oo0oo----

11

12   LARRY GIRALDES, JR.,                No. 2:18-cv-1055 WBS AC P
13                Plaintiff,

14       v.                              ORDER
15   D. BAUGHMAN, et al.,

16                Defendants.

17

18                              ----oo0oo----

19              The court has read and considered plaintiff’s Motion
20   for Reconsideration filed May 22, 2019 (Docket No. 16.)   Good
21   cause appearing, the Motion is hereby DENIED.
22             IT IS SO ORDERED.
23   Dated:   May 23, 2019
24

25

26
27

28
                                     1
